Case 2:19-cv-00024-SEH Document 78 Filed 07/23/20 Page 1 of 11

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BUTTE DIVISION

NAUTILUS INSURANCE
COMPANY,

Plaintiff,
VS.

EMPLOYERS MUTUAL
CASUALTY COMPANY;
SENTINEL INSURANCE
COMPANY LIMITED; THOSE
CERTAIN UNDERWRITERS OF
LLOYD’S OF LONDON
SUBSCRIBING TO VARIOUS
POLICY NUMBERS;' AND, THE
TRAVELERS INDEMNITY
COMPANY OF AMERICA,

Defendants.

 

 

No. CV 19-24-BU-SEH

PROTECTIVE ORDER

Defendant Sentinel Insurance Company Limited having submitted an

unopposed Amended Motion to Enter Protective Order’ incorporating the Court’s

additions’ to the proposed protective order filed on July 2, 2020,'

 

' Policy Numbers NO4NZ00790, NO5NZ16950, NO6NZ16880, and NO7NZ18290.

2 Doc. 77.
3 See Doc. 73 at 2.

4 See Doc. 62-1.
Case 2:19-cv-00024-SEH Document 78 Filed 07/23/20 Page 2 of 11

ORDERED:

The Amended Motion to Enter Protective Order’ is GRANTED.

FURTHER ORDERED:

The Court enters the following Protective Order for Sentinel Insurance
Company Limited, Nautilus Insurance Company, Employers Mutual Casualty
Company, Those Certain Underwriters of Lloyd’s of London Subscribing to
Various Policy Numbers, and The Travelers Indemnity Company of America
(“Party” or “Parties”) for this lawsuit:

1. As used herein, “Confidential Information” means documents,
electronically stored information (“ESI”), or other tangible things that contain
“Confidential Information,” as defined below.

2. “Confidential Information” shall mean information not already
publicly available that constitutes: (i) any information subject to protection under
the Privacy Act, 5 U.S.C. § 552a, (ii) personal or financial information, including
information that would properly be redacted from any public court filing pursuant
to Federal Rule of Civil Procedure 5.2, or (iii) financial, trade secret, or other

confidential or proprietary research, development, commercial information,

 

> Doc. 77.
Case 2:19-cv-00024-SEH Document 78 Filed 07/23/20 Page 3 of 11

income data, or revenue data the disclosure of which to Third Parties may be
harmful to the Party producing this information, as well as:
a. The General Release, including all copies, excerpts, or
summaries, executed by the parties to the lawsuit captioned: The
Enclave Condo. Owners Ass’n, Inc., et al. v. Voyager Constr., LLC,
et al., DV-29-2015-48, Fifth Judicial District, Madison County,
Montana; and
b. All documents, communications, and information designated as
Confidential Information by a Party or Third Party in accordance with
the terms of this Protective Order.

3. “Litigation” shall include all appellate proceedings or the expiration
of time to commence such appellate proceedings related to this action.

4, “Third Party” or “Third Parties” means any natural person,
partnership, corporation, association, government body, agency, or other legal or
government entity not named as a Party to this action.

5. Confidential Information shall be treated as confidential during this
Litigation. The Parties may use Confidential Information solely for the purposes of

this Litigation. The Parties and their counsel are responsible for employing
Case 2:19-cv-00024-SEH Document 78 Filed 07/23/20 Page 4 of 11

reasonable measures, consistent with this Protective Order, to control access to
and secure destruction of Confidential Information.

6. The Parties shall not disclose information derived from such
Confidential Information to any Third Parties except as provided in this Protective
Order. The Parties may disclose Confidential Information only to the following
Third Parties and only for the purposes of this Litigation:

a. Counsel of record for the Parties in this Litigation, including
associated personnel necessary to assist counsel, such as paralegals,
litigation support, information technology, information or records
management, and secretarial or clerical personnel;

b. Experts or consultants retained for this Litigation;

c. The Parties and their officers or employees, including in-house
counsel and claims administrators, whose assistance is reasonably
necessary to assist counsel in this Litigation;

d. §_ Deposition reporters;

e. The Court and court personnel (including any clerk,
stenographer, or other person having access to any Confidential

Information by virtue of his or her position with the Court);
Case 2:19-cv-00024-SEH Document 78 Filed 07/23/20 Page 5 of 11

f. The Parties’ auditors, parent companies, subsidiaries, affiliates,
directors, officers, employees, agents, regulators, accountants,
reinsurers and retrocessionnaires;
g. Any private mediators used in this Litigation and their
employees; and
h. Any non-party witness who is called to testify at a deposition
or hearing in this Litigation concerning documents or information
designated as subject to this Protective Order or who otherwise will
be shown or given access to documents or information designated as
subject to the Protective Order during the deposition or hearing,
provided that any such person or entity is informed of the terms of
this Protective Order, or provided that the Court, upon the request of
any Party, otherwise permits the disclosure of Confidential Material
to the individual.
7. The Parties shall inform each person to whom disclosure of
Confidential Information is permitted pursuant to paragraph 6 above of this
Protective Order and the Parties shall request each person: (a) not to use any

document or information for any purpose other than in connection with the
Case 2:19-cv-00024-SEH Document 78 Filed 07/23/20 Page 6 of 11

prosecution or defense of this Litigation; and (b) not to reveal such document or
information to any person not so identified in Paragraph 6.

8. The Parties shall follow the appropriate Federal Rules of Civil
Procedure and local rules when filing or submitting Confidential Information to
the Court.

9. Nothing in this Protective Order shall affect the admissibility into
evidence of Confidential Information, or abridge the rights of any person to seek
judicial review or to pursue other appropriate judicial action with respect to any
ruling made by the Court concerning the issue of the status of Confidential
Information.

10. A Party producing or disclosing Confidential Information may invoke
this Protective Order’s protection by following the procedures set forth below:

a. With respect to documents, the copy of the document, when
produced, shall bear the clear and legible designation “Confidential”
on each page as to which the designating Party seeks the protection of
this Protective Order. To the extent a document contains some
“Confidential” information and some non-confidential information, a
Party may designate the entire document for treatment as

“Confidential” within the scope of this Protective Order.

-6-
Case 2:19-cv-00024-SEH Document 78 Filed 07/23/20 Page 7 of 11

11.

b. | With respect to answers to interrogatories or requests for
admission, the specific responses containing Confidential Information
shall be clearly marked as “Confidential.”

c. With respect to any deposition, such treatment may be invoked
by: (1) declaring the same on the record at the deposition and,
thereafter, by designating the specific portions of testimony as
“Confidential” within thirty (30) days of the receipt of the transcript
of the deposition in which the designations are made; or (2)
designating specific portions of testimony as “Confidential” and
serving such designations within thirty (30) days of receipt of the
transcript of the deposition in which the designations are made. The
entirety of all deposition transcripts shall be treated as “Confidential”
for the thirty (30) day period following receipt of the transcript.

Documents or information produced by a Third Party may be

designated as Confidential Information by the Third Party. Further, the documents

or information produced by a Third Party shall be treated as Confidential

Information, whether or not they are designated as such, for thirty (30) days after

receipt of the documents or information to allow a Party to review the material for

Confidential Information. In the event a Party believes that documents or

-7-
Case 2:19-cv-00024-SEH Document 78 Filed 07/23/20 Page 8 of 11

information produced by a Third Party contain Confidential Information, the Party
may designate the documents or information as Confidential Information.

12. Ifdocuments or information deemed “Confidential” is inadvertently
produced without the designation “Confidential,” a Party may nevertheless timely
assert the confidentiality of the information upon learning of the inadvertent
disclosure by providing written notice of such to all Parties and producing said
information or documents with the “Confidential” designation. Upon receiving
written notice from the designating party, all inadvertently produced privileged
material will either be returned or destroyed, as instructed by the written notice.

13. Ifa Party disagrees with the propriety of a “Confidential” designation
as to any document, communication or information, that Party may give the
designating Party written notice of its disagreement. The Parties shall then meet
and confer within ten (10) business days in a good-faith effort to resolve the
disagreement. If the Parties are unable to resolve their disagreement, the
challenging Party may move the Court to challenge the designation as
Confidential Information. Any information designated as “Confidential” shall
remain subject to the terms of this Protective Order unless and until otherwise
provided by order of the Court. If the Court rules that a document or other

discovery material should no longer be designated as Confidential Information or

-8-
Case 2:19-cv-00024-SEH Document 78 Filed 07/23/20 Page 9 of 11

if the designating Party at any time withdraws the designation, the designating
Party shall promptly provide all other Parties in the Litigation with replacement
documents, files, or information free from any markings or designations as
Confidential Information.

14. If any Party or person who has received Confidential Information is
asked to produce such information by a subpoena or other compulsory process for
purposes of use in a separate legal action, the Party or person receiving such a
request shall promptly inform the designating Party that such request has been
made at least ten (10) days prior to the response date.

15. Nothing in this Protective Order shall restrict the right of any Party to
use its own Confidential Information for any purpose.

16. The confidentiality obligations imposed by this Protective Order shall
remain in effect after termination of this Litigation. Except as provided in this
Protective Order, the Parties agree to maintain Confidential Information in
accordance with their document retention guidelines.

17. Notwithstanding the above provision, counsel for the Parties are
entitled to retain an archival copy of all pleadings, affidavits, motion papers, trial,
transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert

reports, briefs, other papers filed with the Court, and any other parts of the trial

-9-
Case 2:19-cv-00024-SEH Document 78 Filed 07/23/20 Page 10 of 11

record, as well as notes and other documents constituting the work product of
litigation counsel, even if these items contain or reflect Confidential Information,
solong as the these items remain clearly marked to reflect that the information
contained therein is Confidential Information subject to this Protective Order.

18. Pursuant to Federal Rule of Evidence 502(d), the production of a
privileged or work-product-protected document electronically stored information,
or information, whether inadvertent or otherwise, is not a waiver of privilege or
protection from discovery in this case or in any other federal or state proceeding.

19. The Parties reserve the right to designate documents produced to one
another prior to the entry of this Protective Order as Confidential Information
under the terms of this Order.

20. This Protective Order does not preclude the right of any Party to
move the Court for any further Protective Order; to object to the production of
documents or information; to move the Court for an order compelling production
of documents or information; or to move the Court to modify this Order.

21. Filing of documents subject to a protective order shall require a
motion for leave to redact and be conducted in compliance with L.R. 26.4(b)(2).
No redacted document shall be considered by the Court or relied upon by any

party absent an order of Court so permitting.

-10-
Case 2:19-cv-00024-SEH Document 78 Filed 07/23/20 Page 11 of 11

22. All Parties understand that all documents relied upon by the Court in
resolving any issue before the Court, including documents redacted, will be
unredacted and made public contemporaneously with the Court’s ruling on the

issue. al _

DATED this 43 Say of July, 2020.

dew, Haclelrr,

“SAM E. HADDON
United States District badge

-11-
